A. L. Thorp brought this suit against T. J. Cook in justice court for debt in the sum of $140. Judgment was there rendered for plaintiff for $135, and defendant appealed to the county court. In the latter court both filed their pleadings in writing, plaintiff sets up the same cause of action, and defendant pleaded payment and set up cross-action for wrongful levy of attachment on a Ford truck. Loss of its use, $120, in hiring teams. For the rental value of the truck, $500. Alleged its value to be $400 and exemplary damages, $300, for wrongful and malicious levy of writ. Judgment was rendered that plaintiff take nothing, and that defendant recover upon his cross-action possession of the Ford truck, and for $168 and costs.
The only assignment is:
"It is apparent from the record that the county court had no jurisdiction of defendant's cross-action, for the reason that the defendant filed in the county court, upon appeal from the justice court, his cross-action for damages in the sum of $800; that by virtue of defendant's demand on his cross-action in the county court being in excess of the jurisdiction of the justice's court, the county court lost jurisdiction."
The rule in cases appealed from the justice court is that the appellate jurisdiction of the county court cannot exceed in amount the jurisdiction of the justice court. West et al. v. McMahon (Tex.Civ.App.) 208 S.W. 674.
The judgment is reversed, and the cause remanded.